                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


FRANK D. MONSEGUE, SR.,                  )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )
                                         )            CV418-239
JUDGE WILLIAM T. MOORE,                  )
et al.,                                  )
                                         )
      Defendants.                        )


         ORDER AND REPORT AND RECOMMENDATION

      Proceeding pro se and in forma pauperis, Frank Monsegue, Sr.,

brings this Bivens action1 against the judges, prosecutors, and law

enforcement officers involved in his federal criminal prosecution. 2 CV418-


1
    A Bivens case challenges the constitutionality of federal officials’ conduct, while
42 U.S.C. § 1983 challenges the constitutionality of state officials’ conduct. Because of
the similarity in the causes of action, the courts “apply § 1983 law to Bivens cases.”
Wilson v. Blankenship, 163 F.3d 1284, 1288 (11th Cir. 1998) (quoting Abella v. Rubino,
63 F.3d 1063, 1065 (11th Cir. 1995)). “The effect of Bivens was, in essence, to create a
remedy against federal officers, acting under color of federal law, that was analogous
to the section 1983 action against state officials.” Dean v. Gladney, 621 F.2d 1331,
1336 (5th Cir. 1980). Thus, “the immunities provided federal officials in Bivens actions
are coextensive with those provided state officials in § 1983 actions.” Bolin v. Story,
225 F.3d 1234, 1242 (11th Cir. 2000). See also Butz v. Economou, 438 U.S. 478, 500
(1978) (a federal official sued under Bivens has the same immunity as a similar state
official sued for identical violation under § 1983).
2
    In his Complaint, Monsegue names United States District Judge William T. Moore,
Jr. and Magistrate Judges G.R. Smith and Marilyn D. Go. He also names United States
239, docs. 1 & 6. The Court granted plaintiff’s request to pursue his case

in forma pauperis (IFP), doc. 5, and he returned the necessary forms.

Docs. 8 & 9. The Court now screens the Complaint pursuant to 28 U.S.C.

§ 1915A, which requires the immediate dismissal of any pro se complaint

that fails to state at least one actionable claim against a governmental

entity or official. 3

I.     BACKGROUND

       Some background is necessary to illuminate Monsegue’s history with

this Court.      Monsegue pled guilty to wire fraud conspiracy, theft of

government property, and aggravated identity theft for his role in a tax

refund fraud conspiracy.            See CR414-019, docs. 3 (indictment), 29

(superseding indictment), 109 (minute entry), 110 (judgment for 87



Attorneys Hiral D. Mehta, Daniel R. Crumby, Brian T. Rafferty, Edward J. Tarver,
James D. Durham, Theordore S. Hertzberg, and T. Shane Mayes; Federal Defender
Mildred M. Whalen; Deputy United States Marshal Thomas Jack; IRS Criminal
Investigation Special Agent Andres Hernandez; (CJA-appointed and retained) defense
attorneys Kindra Baer, Daveniya E. Fisher, and Murdoch Walker II; and private
corporations Bank of America, Sun Trust Bank, and E-Trade Bank. Doc. 6 at 2-7.
3
    A claim is frivolous if it is without arguable merit either in law or fact. Battle v.
Central State Hospital, 898 F.2d 126, 129 (11th Cir. 1990); see also Carroll v. Gross,
984 F.2d 392, 393 (11th Cir. 1993) (“A case is frivolous . . . when it appears the plaintiff
‘has little or no chance of success.’”) (internal cites omitted). Even when a complaint
legally states a claim and the facts are not fantastic, a dismissal on grounds of
frivolousness might be justified. See Clark v. State of Ga. Pardons and Paroles Bd.,
915 F.2d 636, 640 (11th Cir. 1990) (absolute immunity of defendants justifies dismissal
of a claim as frivolous).


                                             2
months’ imprisonment). He initially chose to plead not guilty, id., docs.

119 & 120, but changed his mind (for the first time) midway through voir

dire of the jurors for his trial. Id., doc. 121 at 17 (counsel gave a note to

the Court indicating that movant “now wishes to change his plea.”). He

then vacillated again because he was “not prepared” to be taken

immediately into custody, see id., doc. 125 at 6-7 (“Your Honor, we do not

have an agreement. The defendant has changed his mind.”), but after

counsel conferred again on the proposed plea agreement, Monsegue

(again) elected to enter a last-minute plea of guilt while the empaneled

jury waited in the wings. Id., doc. 75 (Rule 11 hearing) at 4.

     Vacillating yet again, Monsegue unsuccessfully attempted to

withdraw his guilty plea. E.g., CR414-019, doc. 77. He then missed his

sentencing hearing (apparently due to counsel’s failure to notify him of

the upcoming date), and promptly fled to New York when a bench warrant

was issued for his arrest. See id., doc. 122 at 7-10, 19-20. He was captured

and returned to this District for sentencing. Docket Entry dated May 12,

2015 (reflecting arrest); see also id., doc. 96 (arrest warrant returned

executed); id., docs. 109 & 110 (sentencing minutes and judgment). He

did not appeal, see id., doc. 111 (signed post-conviction certification


                                     3
declining to appeal conviction), but moved instead to vacate his sentence

under 28 U.S.C. § 2255. Id., doc. 116. That motion was denied on the

merits, id., docs. 136, 142 & 143, and the Eleventh Circuit denied his

motion for a certificate of appealability, id., docs. 153 & 154.      He is

currently serving a sentence of 87 months, with credit already applied for

time served, and repaying $432,583.86 in restitution to the Internal

Revenue Service, to be paid jointly and severally with his codefendant. Id.,

doc. 122 at 24.

      Stymied in his pursuit of collateral relief, Monsegue is back with

several theories as to how his civil rights have been violated. CV418-239,

docs. 1 & 6.      He seeks $15 million from each actor that he believes

responsible for his incarceration. Doc. 6. But he sues defendants immune

from suit long after the statute of limitations has closed, to undermine a

valid, standing conviction.

II.   ANALYSIS

      A.   Time-Barred Claims

      The statute of limitations for § 1983 claims “is that which the State

provides for personal-injury torts.” Wallace v. Kato, 549 U.S. 384, 387

(2007) (cite omitted). Under Georgia law, the statute of limitations for


                                     4
such claims is two years. O.C.G.A. § 9-3-33; see Williams v. City of Atlanta,

794 F.2d 624, 626 (11th Cir. 1986). Generally, the statute of limitations

for § 1983 claims begins to run when facts supporting the cause of action

are or should be reasonably apparent to the claimant. Brown v. Ga. Bd. of

Pardons & Paroles, 335 F.3d 1259, 1261 (11th Cir. 2003) (per curiam).

      Liberally construed, Monsegue waves at excessive force and denial

of medical care claims. When Deputy Marshal Thomas captured him in

New York, Monsegue alleges that his brother was unnecessarily

“handcuff[ed] with his hands behind his back.” Doc. 6 at 15. Monsegue

himself “was then t[h]rown on the bed and elbowed in the right side of

[his] head” and not subsequently provided with medical care. Id. As a

threshold matter, constitutional rights violations cannot be vicariously

asserted. See Tileston v. Ullman, 318 U.S. 44, 46 (1943). Even if his

brother’s rights were violated, therefore, Monsegue’s claim for damages

for those violations would still be subject to dismissal.

     Further, pretermitting any analysis of whether Monsegue’s

allegations of denial of medical care or excessive force rise to the level of

constitutional magnitude, compare doc. 6 at 15 (admitting that after being

subjected to an allegedly excessively forceful arrest, he sustained no


                                      5
injuries and “no medical aid was needed”), with 42 U.S.C. § 1997e(e) (“No

Federal civil action may be brought by a prisoner . . . without a prior

showing of physical injury.”); see also Rodriguez v. Farrell, 280 F.3d 1341,

1351 (11th Cir. 2002) (“the right to make an arrest or investigatory stop

necessarily carries with it the right to use some degree of physical coercion

or threat thereof to effect it.”); id. (noting the arresting officer Farrell

permissibly “grabbed plaintiff’s arm, twisted it around [his] back, jerking

it up high to the shoulder and then handcuffed [him] as [he] fell to his

knees screaming that Farrell was hurting him,” which is a “handcuffing

technique” that is “a relatively common and ordinarily accepted non-

excessive way to detain an arrestee”), any claim arising from his arrest

clearly falls outside the two-year statute of limitations. Excessive force

claims accrue when the alleged use of excessive force occurred. See Baker

v. City of Hollywood, 391 F. App’x 819, 821 (11th Cir. 2010). Monsegue’s

pre-sentencing seizure in New York occurred in May 2015, more than

three years before he filed his Bivens complaint. Doc. 6 at 15. Any claim

arising from those events is time-barred.

     Monsegue also levies a claim for false arrest or false imprisonment,

a tort which affords a remedy for detention without legal process. See


                                     6
Kato, 549 U.S. at 389 (a false arrest claim based on a warrantless arrest is

“a species” of a false imprisonment claim). As damages for a false arrest

claim “cover the time of detention up until issuance of process or

arraignment, but not more,” Heck v. Humphrey, 512 U.S. 477, 484 (1994),

a claim for false arrest accrues upon detention. In a case of continuing

detention (as here), however, “false imprisonment ends once the victim

becomes held pursuant to [legal] process — when, for example, he is bound

over by a magistrate or arraigned on charges.” Id. at 389-90. 4 Here, any

action accrued at Monsegue’s felony arraignment held March 20, 2014.

See United States v. Monsegue, CR414-019, doc. 41.                   Any claim now

asserted, more than four years later, is clearly time-barred as well.




4
    Once an arrestee’s unlawful detention becomes a product of legal process, his
continued custody may indeed still be unlawful, but any damages suffered after that
point must be recovered under the “entirely distinct” tort of malicious prosecution,
“which remedies detention accompanied not by the absence of legal process, but by
wrongful institution of legal process.” Kato, 549 U.S. at 390; Wood v. Kesler, 323 F.3d
872, 881 (11th Cir. 2003) (malicious prosecution is “a violation of the Fourth
Amendment and a viable constitutional tort cognizable under § 1983.”). But an
essential element of a malicious prosecution claim is the termination of the criminal
prosecution in the plaintiff’s favor. Id. at 882. And there can be no allegation that the
criminal case has been resolved in Monsegue’s favor. See doc. 1; see CR414-019,
doc. 110 (sentenced to 87 months’ imprisonment and repayment of restitution and
special assessment on July 27, 2015).


                                           7
     B.    Immune Defendants

     Regardless of the timeliness of his claims, Monsegue has sued a

panoply of individuals and entities not subject to § 1983 liability. Judges

are entitled to absolute judicial immunity from damages for those acts

taken while they are acting in their judicial capacity unless they acted in

the “clear absence of all jurisdiction.” Stump v. Sparkman, 435 U.S. 349,

356-57 (1978); Sibley v. Lando, 437 F.3d 1067, 1070 (11th Cir. 2005);

Simmons v. Conger, 86 F.3d 1080, 1084-85 (11th Cir. 1996).              This

immunity applies even when the judge’s acts are in error, malicious, or

were in excess of his or her jurisdiction, see Stump, 435 U.S. at 356; Harris

v. Deveaux, 780 F.2d 911, 914 (11th Cir. 1986), and extends to all claims,

whether for damages or for injunctive relief, Bolin, 225 F.3d at 1239-42.

The only remedy for a judge’s errors is appeal, and plaintiff declined to

appeal his guilty plea (see CR414-019, doc. 111). Pierson v. Ray, 386 U.S.

547, 553-54 (1967) (a judge’s “errors may be corrected on appeal, but he

should not have to fear that unsatisfied litigants may hound him with

litigation charging malice or corruption.     Imposing such a burden on

judges would contribute not to principled and fearless decision-making but

to intimidation.”); Forrester v. White, 484 U.S. 219, 227 (1988) (“Most


                                     8
judicial mistakes or wrongs are open to correction through ordinary

mechanisms of review, which are largely free of the harmful side-effects

inevitably associated with exposing judges to personal liability.”).

     Prosecutors, too, are entitled to absolute immunity from damages

for acts or omissions associated with the judicial process, in particular,

those taken in initiating a prosecution and in presenting the

Government’s case. Imbler v. Pachtman, 424 U.S. 409, 430-31 (1976)

(state prosecutors have absolute immunity under § 1983 when initiating a

prosecution and when presenting a state’s case); Bolin, 225 F.3d at 1242

(extending that immunity to federal prosecutors in Bivens actions). This

is a wide-ranging immunity: prosecutorial immunity protects prosecutors

for all actions they take while performing their functions as advocates for

the government. Buckley v. Fitzsimmons, 509 U.S. 259, 273 (1993); Hart

v. Hodges, 587 F.3d 1288, 1295 (11th Cir. 2009); Rowe v. City of Fort

Lauderdale, 279 F.3d 1271, 1279 (11th Cir. 2002). Under these principles,

even if he or she “knowingly proffers perjured testimony and fabricated

exhibits, [a prosecutor] is entitled to absolute immunity from liability for

doing so.” Rowe, 279 F.3d at 1279-80; see also Buckley, 509 U.S. at 273;




                                     9
Hart, 587 F.3d at 1295.5

       Further, because neither federal defenders nor court-appointed

counsel are “federal officials” acting under “color of law,” no Bivens right

of action against them exists. See e.g., Cohen v. Hurson, 623 F. App’x 620,

620 (4th Cir. 2015); Stamper v. Bouldin, 46 F. App’x 840, 841 (6th Cir.

2002); Christian v. Crawford, 907 F.2d 808, 810 (8th Cir. 1990); Cox v.

Hellerstein, 685 F.2d 1098, 1099 (9th Cir. 1982). Retained counsel, too,

can have no liability under Bivens.6               Bivens “excludes from its reach




5
   As Monsegue does not clearly describe what the individual U.S. Attorney defendants
did in his case, it is unclear whether he believes any are liable solely as supervisors
named to his “2255, 2241 and default motions, while having access to all [his] files.”
Doc. 6 at 9. But it does not matter. No claim based on vicarious liability exists under
Bivens or § 1983. Aschcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Because vicarious
liability is inapplicable to Bivens and § 1983 suits, a plaintiff must plead that each
Government-official defendant, through the official’s own actions, has violated the
Constitution.”). To the extent that the plaintiff named Durham or Tarver as
defendants in their role as supervisors of Assistant United States Attorneys, any such
claim is barred. Bivens only permits claims against government officials in their
personal capacities. F.D.I.C. v. Meyer, 510 U.S. 471, 486 (1994) (declining to extend
Bivens liability to federal agencies); Nails v. Coleman Low Fed. Inst., 307 F. App’x 296,
297-98 (11th Cir. 2009) (Bivens claims are not actionable against federal agencies or
federal officers acting in their official capacities). Put differently, “supervisory officials
are not liable under [Bivens] for the unconstitutional acts of their subordinates.”
Dalrymple v. Reno, 334 F.3d 991, 995 (11th Cir. 2003) (alteration in original) (cites
omitted).
6
   Should Monsegue actually be attempting to bring a legal malpractice claim against
his various attorneys, such a claim is governed by state law and must be brought in
state court. See e.g., Diaz v. Sheppard, 85 F.3d 1502, 1505 (11th Cir. 1996) (federal
law does not provide a cause of action for legal malpractice); Ray v. Tenn. Valley Auth.,
677 F.2d 818, 825 (11th Cir. 1982) (federal courts lack jurisdiction over legal

                                             10
merely private conduct, no matter how discriminatory or wrongful.”

Focus on the Family v. Pinellas Suncoast Transit Auth., 344 F.3d 1263,

1277 (11th Cir. 2003) (cite and quotes omitted). Witnesses in a criminal

action also enjoy absolute immunity absolute witness immunity. Briscoe

v. LaHue, 460 U.S. 325, 328 (1983).

      C.     Non-State Actors

      Finally, banks are not “state actors” subject to § 1983 liability unless

their actions are properly attributed to the state. Willis v. Univ. Health

Servs., Inc., 993 F.2d 837, 840 (11th Cir. 1993). To show “state action”

exists, a plaintiff must allege either that private actors are performing

functions “traditionally the exclusive prerogative of the state,” the

Government “has coerced or at least significantly encouraged the action

alleged to violate the Constitution,” or “the state has so far insinuated

itself into a position of interdependence with the [private party] that it was

a joint participant in the enterprise.” Nat’l Broad. Co., Inc. v. Commns.

Workers of Am., ALF-CIO, 860 F.2d 1022, 1026-27 (11th Cir. 1988). “To

charge a private party with [s]tate action under this standard, the



malpractice under state law because diversity is lacking and the claim does not present
a federal question).


                                          11
governmental body and private party must be intertwined in a symbiotic

relationship.     The Supreme Court has indicated that the symbiotic

relationship must involve the ‘specific conduct of which the plaintiff

complains.’” Rayburn ex rel. Rayburn v. Hogue, 241 F.3d 1341, 1348 (11th

Cir. 2001) (cite omitted). Here, by contrast, Monsegue complains that

private banks responded to “defective” IRS summons and subpoenas. Doc.

6 at 10. That is nowhere near the realm of state action that could bring

these companies within the ambit of Bivens liability.7


7
  To the extent Monsegue swings at a claim under the Right to Financial Privacy Act,
doc. 6 at 10, such an effort would be misguided. See 12 U.S.C. § 3402 et seq. (protecting,
generally, the customers of financial institutions from unwarranted intrusion into
their records by providing that government access to records be allowed only if
pursuant to a valid, written customer authorization after notice to the customer).
   Under § 3413(i), disclosure pursuant to issuance of a subpoena or court order
respecting a grand jury proceeding is exempted from all provisions of the Act except,
§ 3415, the reimbursement section, and § 3420, which controls the nature of the search.
This special exemption for grand jury subpoenas was created to protect the grand jury
system. “Expanded notice and challenge rights in the grand jury context could
seriously jeopardize its traditional secrecy and, in so doing, pose a considerable threat
to the privacy rights of individuals being investigated.” Hearings on S 2096, S 2293,
and S 1460 before the Senate Subcommittee on Financial Institutions of the
Committee on Banking, Housing and Urban Affairs, 95th Cong., 2d Sess. 188 (May 17,
1978) (statement of Deputy Attorney General Benjamin R. Civiletti).
  Indeed, “the language of both the Act and the Internal Revenue Code, the legislative
history of the Act, and several secondary authorities all point to the conclusion that
the Act does not proscribe informal access to bank records by I.R.S. agents.” Raikos v.
Bloomfield State Bank, 703 F. Supp. 1365, 1372 (S.D. Ind. 1989).
  Even if his claim did not fall under a clear exception to the Act, of course, it too is
time-barred. Any action under the Act must be filed “within three years from the date
on which the violation occurs or the date of discovery of such violation, whichever is
later.” 12 U.S.C. § 3416. “The date of discovery is not the date when plaintiff realizes

                                           12
      D.     Heck-Bar

      Even if not barred by the defendants’ various immunities or the

statute of limitations, finally, Monsegue’s action is barred by Heck v.

Humphrey, 512 U.S. 477 (1994). To recover damages for an allegedly

unconstitutional conviction or imprisonment, or for other harm caused by

unlawful actions which would render a conviction or sentence invalid, a

§ 1983 plaintiff must prove that the conviction or sentence has been

reversed on direct appeal, expunged by executive order, declared invalid

by a state tribunal authorized to make such determination, or called into




he has a legal cause of action; rather, it is the date on which plaintiff becomes aware of
the alleged injury.” Giannone v. Bank of America, 812 F. Supp. 2d 216, 220-21
(E.D.N.Y. 2011) (citing United States v. Kubrick, 444 U.S. 111, 122 (1979)). Monsegue
has been aware of the “defective” summons issued to these banks since August 27,
2014 at the latest. See, e.g. docs. 73 & 75 (Rule 11 plea hearing where Special Agent
Hernandez testified about his investigation and summons issued to Monsegue’s
banks); doc. 77 at 2-3 (moving to withdraw guilty plea and noting he would be moving
to “challenge the constitutionality of evidence gathering tactics utilized by Agent
Hernandez” because “Agent Hernandez violated the Right of Financial Privacy
Act[.]”). This Complaint, of course, was filed more than four years later — outside of
time yet again.
  To the extent he seeks to relitigate the constitutionality of these summons, it bears
repeating: any claim that “the subpoena for Monsegue’s bank records violated his
privacy rights fails as a matter of law. See United States v. Centennial Builders, Inc.,
747 F.2d 678, 683 (11th Cir. 1984) (‘An Internal Revenue summons directed to a third
party bank or accountant does not violate the Fourth Amendment rights of a taxpayer
under investigation since the records belong to the summoned party and not the
taxpayer: the taxpayer has no privacy interest in the documents.’).” CR414-019,
doc. 136 at 11 n. 4.


                                           13
question by a federal court’s issuance of a writ of habeas corpus. Heck,

512 U.S. at 486-87. A claim for damages based on a conviction or sentence

that has not been so invalidated is not cognizable under Bivens. Id. at 487.

     A challenge to the fact or duration of a prisoner’s confinement —

regardless of the label the plaintiff places on the action — is properly

treated as a habeas corpus claim, McKinnis v. Mosley, 693 F.2d 1054, 1057

(11th Cir. 1982), and those claims simply are not cognizable under § 1983

or Bivens. Abella, 63 F.3d at 1065 (because “collateral attacks on federal

criminal convictions pose the same threat to the finality of federal criminal

trials and have the same potential for creating inconsistent results as

collateral attacks on state court proceedings,” the Heck rule extends to

Bivens damages claims); see also Wilkinson v. Dotson, 544 U.S. 74, 78

(2005).   To the extent that Monsegue’s claims of impropriety in his

prosecution would impugn the validity of his conviction (which has not

been invalidated or otherwise set aside), they are barred under Heck. See

e.g., Pritchett v. Farr, 592 F. App’x 816, 817 (11th Cir. 2014). Plaintiff’s

only recourse is a habeas action, see, e.g., Salazar v. U.S. Att’y General,

476 F. App’x 383, 385-86 (11th Cir. 2012) (citing Skinner v. Switzer, 562

U.S. 521, 536-37 (2011)), and he has already exhausted that route to no


                                     14
avail. Docs. 116, 136, 142, 143, 153 & 154. In sum, and for myriad reasons,

Monsegue’s Complaint should be DISMISSED.

III. CONCLUSION

      Though a pro se prisoner normally should be given an opportunity

to amend his complaint at least once, see, e.g., Johnson v. Boyd, 568 F.

App’x 719, 724 (11th Cir. 2014); Duff v. Steub, 378 F. App’x 868, 872 (11th

Cir. 2010), “a district court need not allow amendment if the amended

complaint would still be subject to dismissal.” Jenkins v. Walker, 620 F.

App’x 709, 711 (11th Cir. 2015). Plaintiff’s time-barred Bivens claims

against immune defendants is dead on arrival and Heck-barred, and does

not appear amendable.8

      Accordingly,      Frank     Monsegue,      Sr.’s    Complaint      should     be

DISMISSED without prejudice. Meanwhile, it is time for plaintiff to

pay his filing fee. His PLRA paperwork reflects $85.04 in average monthly




8
   Despite the lack of any apparent basis for viable amendment, plaintiff’s opportunity
to object to this Report and Recommendation (R&R) within 14 days of service, see
infra, affords him an opportunity to resuscitate his case. He may also submit an
Amended Complaint during that period if he believes it would cure the legal defects
discussed above. See Willis v. Darden, 2012 WL 170163, at * 2 n.3 (S.D. Ga. Jan. 19,
2012) (citing Smith v. Stanley, 2011 WL 1114503, at * 1 (W.D. Mich. Jan. 19, 2011)).
To state a claim, however, plaintiff must be able to both plead the requisite elements
of his § 1983 claims and identify a defendant who is not immune from suit.


                                          15
deposits over the six month period prior to the date of his Prison Account

Statement. Doc. 8. He therefore owes an initial partial filing fee of $17.02.

See 28 U.S.C. § 1915(b)(1) (requiring an initial fee assessment “when

funds exist,” under a specific 20 percent formula). Plaintiff’s custodian

(or designee) shall remit the $17.02 to the Clerk of Court and set aside

20 percent of all future deposits to his account, then forward those funds

to the Clerk each time the set aside amount reaches $10.00, until the

balance of the Court’s $350.00 filing fee has been paid in full. 9

      This R&R is submitted to the district judge assigned to this action,

pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 72.3.

Within 14 days of service, any party may file written objections to this

R&R with the Court and serve a copy on all parties. The document should

be   captioned      “Objections      to    Magistrate      Judge’s     Report     and

Recommendations.” Any request for additional time to file objections




9
    The Clerk is DIRECTED to send this Order to plaintiff's account custodian
immediately, as this payment directive is nondispositive within the meaning of Fed. R.
Civ. P. 72(a), so no Rule 72(b) adoption is required. In the event he is transferred to
another institution, his present custodian shall forward a copy of this Order and all
financial information concerning payment of the filing fee and costs in this case to
plaintiff's new custodian. The balance due from plaintiff shall be collected by the
custodian at his next institution in accordance with the terms of the payment directive
portion of this Order.


                                          16
should be filed with the Clerk for consideration by the assigned district

judge.

      After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district   judge   will   review   the magistrate   judge’s   findings   and

recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonett v. V.A. Leasing Corp., 648

F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F. App’x

542, 545 (11th Cir. 2015).

      SO ORDERED AND REPORTED AND RECOMMENDED, this

5th day of February, 2019.

                                    ______________________________
                                    __
                                     ___________________________
                                    CHR    PH
                                           PH E L. RAY
                                     HRISTOPHER
                                      RISTOPH
                                            HER
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                      17
